RECOMMENDED FOR FULL-TEXT PUBLICATION
               Pursuant to Sixth Circuit Rule 206                        2        MI Dep’t of Environmental                 Nos. 98-3399/3400
                                                                                  Quality, et al. v. Browner, et al.
     ELECTRONIC CITATION: 2000 FED App. 0361P (6th Cir.)
                  File Name: 00a0361p.06
                                                                          Before: SILER and CLAY, Circuit Judges; STAFFORD,
                                                                                            District Judge.**
UNITED STATES COURT OF APPEALS
                   FOR THE SIXTH CIRCUIT                                                         _________________
                     _________________                                                                COUNSEL
                                                                         ARGUED:       Gary L. Finkbeiner, OFFICE OF THE
 MICHIGAN DEPARTMENT OF        X                                         ATTORNEY GENERAL, NATURAL RESOURCES
 ENVIRONMENT AL QUALITY         -                                        DIVISION, Lansing, Michigan, Steven C. Kohl, HOWARD
 (98-3399); MICHIGAN            -                                        & HOWARD, Bloomfield Hills, Michigan, for Petitioners.
                                -             Nos. 98-3399/3400          Martin F. McDermott, UNITED STATES DEPARTMENT
 MANUFACTURERS                  -                                        OF JUSTICE, ENVIRONMENT & NATURAL
 ASSOCIATION (98-3400),          >                                       RESOURCES DIVISION, Washington, D.C., for
                                ,
                  Petitioners, -                                         Respondent. ON BRIEF: Gary L. Finkbeiner, OFFICE OF
                               -                                         THE ATTORNEY GENERAL, NATURAL RESOURCES
              v.               -                                         DIVISION, Lansing, Michigan, Steven C. Kohl, HOWARD
                               -                                         & HOWARD, Bloomfield Hills, Michigan, Rhonda L. Ross,
                               -                                         WARNER, NORCROSS & JUDD, Southfield, Michigan, for
 CAROL BROWNER, EPA                                                      Petitioners. Martin F. McDermott, UNITED STATES
                               -
 Administrator; UNITED         -                                         DEPARTMENT OF JUSTICE, ENVIRONMENT &
 STATES ENVIRONMENTAL          -                                         NATURAL RESOURCES DIVISION, Washington, D.C.,
 PROTECTION AGENCY ,           -                                         Louise C. Gross, UNITED STATES ENVIRONMENTAL
                                                                         PROTECTION AGENCY, OFFICE OF REGIONAL
                 Respondents. -                                          COUNSEL, REGION V, Chicago, Illlinois, for Respondent.
                               -
                              N                                                                  _________________
            On Petition for Review of an Order of
            the Environmental Protection Agency.                                                     OPINION
              No. 63 FR 8573-0; 40 CFR Part 52.                                                  _________________

                     Argued: June 22, 2000                                 SILER, Circuit Judge. Petitioners Michigan Department of
                                                                         Environmental Quality (“MDEQ”) and Michigan
             Decided and Filed: August 24, 2000*                         Manufacturers Association (“Manufacturers”) appeal the
                                                                         Environmental Protection Agency’s (“EPA”) decision under
                                                                         the Clean Air Act (“CAA”), 42 U.S.C. §§ 7401-7671q,
    *
      This decision was originally issued as an “unpublished decision”       **
filed on August 24, 2000. On September 27, 2000, the court designated          The Honor able W illiam H. Stafford, United States District Judge for
the opinion as one recommended for full-text publication.                the Northern District of Florida, sitting by designation.

                                  1
Nos. 98-3399/3400             MI Dep’t of Environmental                 3    4    MI Dep’t of Environmental            Nos. 98-3399/3400
                           Quality, et al. v. Browner, et al.                     Quality, et al. v. Browner, et al.

disapproving revisions to a state implementation plan (“SIP”)                  Pursuant to its statutory responsibilities, EPA has issued
submitted by the State of Michigan. The question presented                   regulations and guidance interpreting and clarifying the SIP
for review is whether the EPA, charged by Congress to                        requirements specified under section 110. Since 1977, the
determine whether SIPs provide for attainment and                            EPA has interpreted all excess emissions as “violations” of
maintenance of national ambient air quality standards                        the applicable standards for which “notices of violations”
(“NAAQS”), properly disapproved a Michigan SIP revision                      could, but not necessarily would, issue. 42 Fed. Reg. 21,472
that permitted an automatic exemption for a source that                      (April 27, 1977). Under this “enforcement discretion”
violates emissions standards if that violation results from                  approach, a regulator retains discretion to bring an
startup, shutdown, or malfunction and meets certain other                    enforcement action following a violation, depending on the
criteria.1 As set forth below, we AFFIRM the EPA’s decision.                 surrounding circumstances. Id.
  Under the CAA, Congress requires states to obtain and                        The EPA elaborated on this approach in 1982 and 1983,
maintain NAAQS promulgated by the EPA. See Train v.                          when Kathleen Bennett, then EPA Assistant Administrator for
NRDC, 421 U.S. 60, 64 (1975). Section 110 of the CAA                         Air, Noise and Radiation, issued two memoranda explaining
focuses on SIPs and ensures that levels of certain “criteria”                the agency’s policy on excess emissions. Together, the
pollutants in the ambient air do not exceed specified healthful              memoranda explain that excess emissions must be deemed
levels. For each criteria pollutant, EPA promulgates NAAQS                   violations because “any emissions above the allowable
sufficient to protect the public health with an adequate margin              [standard] may cause or contribute to violations of the
of safety and to protect the public welfare. See 42 U.S.C.                   national ambient air quality standards.” But a source
§ 7409(b).                                                                   exceeding the amount allowed under a SIP would not
                                                                             necessarily be assessed a penalty if the exceedance was due to
   For each NAAQS, states are required to develop a SIP                      a malfunction, provided that the state required the
providing for “implementation, maintenance and                               “commencement of a proceeding to notify the source of its
enforcement” of the NAAQS within the states’ borders. See                    violation and to determine whether enforcement action should
42 U.S.C. § 7410(a)(2)(C). Although the states are given                     be undertaken.” With regard to excess emissions during
broad authority to design programs, the EPA has the final                    startup and shutdown, the Bennett Memoranda noted that
authority to determine whether a SIP meets the requirements                  because such occurrences are part of a source’s normal
of the CAA. EPA must disapprove a state’s proposed SIP                       operations, they “should be accounted for in the planning,
that would interfere with any requirement concerning the                     design and implementation of operating procedures” for the
state’s attainment and maintenance of NAAQS for certain                      source’s process and control equipment.
airborne pollutants. See CAA § 101(b)(1); 42 U.S.C.
§ 7401(b).                                                                     In 1996, MDEQ submitted a revision of Michigan’s SIP to
                                                                             the EPA for review and approval. See 42 U.S.C. § 7410. The
                                                                             request included proposed Rules 912, 913 and 914 regulating
                                                                             the startup, shutdown and malfunction (“SSM”) of air
    1                                                                        emission sources. Rule 912 requires that a source be operated
      Petitioners also argued that the EPA approved similar rules in other
states and the EPA’s rulemaking violates the Re gulatory Flex ibility Act,
                                                                             “consistent with good air pollution control practices for
5 U.S.C. §§ 601-612 (2000). Howeve r, petitioners failed to sufficiently     minimizing emissions during periods of abnormal conditions,
raise these issues during the comment period and thus have waived them       startup, shutdown and malfunction” and contains notice and
for purposes of appellate review.
Nos. 98-3399/3400          MI Dep’t of Environmental           5    6      MI Dep’t of Environmental            Nos. 98-3399/3400
                        Quality, et al. v. Browner, et al.                 Quality, et al. v. Browner, et al.

reporting requirements during such episodes. However, Rules         Id. Second, if Congress has been silent or ambiguous about
913 and 914 permit excess emissions resulting from SSM if           the “precise question at issue,” then a reviewing court must
certain notice, reporting and other requirements are met.           defer to the agency’s statutory interpretation if it is
Although petitioners contend that “Rules 913 and 914 do not         “reasonable.” Id. at 842-43. Further, this court is “not [to]
provide automatic exemptions from an enforcement action by          substitute its judgment for that of the agency,” Motor Vehicle
the state,” the proposed rules fail to authorize the state          Mfrs. Ass’n v. State Farm Mutual Auto Ins. Co., 463 U.S. 29,
regulatory agency, MDEQ, to review and require revisions to         43 (1983), but rather shows great deference to the statutory
a source’s written emission minimization plan for normal            interpretation given by the EPA and the officers charged with
startups or shutdowns.                                              the CAA’s administration. See Navistar Int’l Transp. Corp.
                                                                    v. EPA, 941 F.2d 1339, 1341-42 (6th Cir. 1991).
   In 1997, the EPA proposed to disapprove Michigan’s SIP
revision containing the SSM rules. The EPA found that the             Petitioners contend that the EPA wrongfully interpreted
rules violated CAA requirements because the state regulatory        section 110 of the CAA as requiring that all excess emissions
agency was not authorized to review and require revisions to        due to SSM are violations of the CAA. Further, petitioners
a source’s plan and the rules permitted automatic exemptions        claim that CAA unequivocally grants states the primary
for violations of emission standards, contrary to EPA policy.       responsibility for regulating air emissions, and that the EPA
Further, the EPA found that proposed Rule 913(d)’s                  cannot mandate specific emission limitations by disapproving
definition of “malfunction” was too broad because it failed to      otherwise appropriate state rules. They claim the proposed
limit malfunctions to failures that are “infrequent” and “not       rules are appropriate because they administer the air program
reasonably preventable.”        The EPA also stated that            through specifying standards of performance and other
Michigan’s air pollution control bypass provisions, embodied        requirements.
in Rules 913(3)(b) and 914(4)(b), were broader than permitted
by the Act. Finally, the alternate emission limitations for           The Supreme Court explained the review process as
startup and shutdowns in Rule 914(4)(d) could impermissibly         follows:
allow relaxations of CAA requirements, including “new
source review” limitations, new source performance                         Under § 110(a)(2), the Agency is required to approve
standards, and toxic requirements. In its final action in 1998,         a state plan which provides for the timely attainment and
the EPA disapproved the submitted rules based on the above              subsequent maintenance of ambient air standards, and
reasons.                                                                which also satisfies that section’s general requirements.
                                                                        The Act gives the Agency no authority to question the
  The EPA’s disapproval of Michigan’s SIP revision is final             wisdom of a State’s choices of emission limitations if
agency action subject to judicial review in the courts of               they are part of a plan which satisfies the standards of
appeals under CAA section 307(b)(1). See 42 U.S.C.                      § 110(a)(2).... Thus, so long as the ultimate effect of a
§ 7607(b)(1). Under Chevron, U.S.A., Inc. v. Natural                    State’s choice of emission limitations is compliance with
Resources Defense Council, Inc., 467 U.S. 837, 842-43                   the national standards for ambient air, the State is at
(1984), this court reviews the EPA’s interpretation of the              liberty to adopt whatever mix of emission limitations it
CAA under a two-step process: first, “if Congress has directly          deems best suited to its particular situation.
spoken to the precise question at issue... the court... must give
effect to the unambiguously expressed intent of Congress.”
Nos. 98-3399/3400         MI Dep’t of Environmental           7    8     MI Dep’t of Environmental            Nos. 98-3399/3400
                       Quality, et al. v. Browner, et al.                Quality, et al. v. Browner, et al.

Train, 421 U.S. at 79. Although the CAA grants states              disapproved Michigan’s entire SIP revision based upon its
considerable latitude, it “nonetheless subjects the states to      conclusion that the proposed rules eliminate the possibility of
strict minimum compliance requirements,” adherence with            enforcement by allowing automatic exemptions for excess
which must be determined by the EPA. Union Electric Co. v.         emissions resulting from SSM if the source meets certain
EPA, 427 U.S. 246, 256-57 (1976). The CAA prohibits the            other criteria. Although petitioners argue that “the CAA does
EPA from approving a revision that would interfere with            not specify any SSM requirements under Section 110,” this
attainment or any other applicable CAA requirement. See 42         argument ignores the EPA’s Bennett Memoranda which
U.S.C. § 7410(k)(3) and (1). The EPA has issued the Bennett        clearly state that the EPA will not approve state rules that
Memoranda and stated that it interprets the CAA as                 excuse excess emissions during SSM.
disallowing a broad exclusion from source compliance with
emission limitations in SIPs during SSM periods. Under the           Further, petitioners fail to offer evidence that Michigan’s
EPA’s statutory interpretation, such an exclusion is               proposed rules will not interfere with the attainment and
inconsistent with the purpose of the CAA’s criteria pollutant      maintenance of the NAAQS. The record reflects no analysis
provisions, which mandate that the NAAQS be attained and           of the rules’ impact on NAAQS because the state did not
maintained. Thus, the EPA’s deference to a state is                submit such a demonstration. In addition, although the CAA
conditioned on the state’s submission of a plan “which             gives states primary responsibility to develop SIPs to maintain
satisfies the standards of § 110(a)(2)” and which includes         NAAQS, Congress requires the EPA to determine whether a
emission limitations that result in compliance with the            SIP meets the requirements of the Act. The EPA reasonably
NAAQS. Train, 421 U.S. at 79.                                      concluded that Michigan’s proposed SIP revision did not
                                                                   meet the requirements of the CAA.
   Given the deference we owe to the EPA’s decision, we
cannot say that EPA’s interpretation of section 110 of the             AFFIRMED.
CAA through the Bennett Memoranda is unreasonable.
Under that interpretation, SIPs cannot provide broad
exclusions from compliance with emission limitations during
SSM periods. Michigan’s proposed rules jeopardize ambient
air quality, the EPA found, because the rules excuse
compliance from applicable emission limitations and provide
no means for the state to enforce the NAAQS. Petitioners’
reliance on Bethlehem Steel v. Gorsuch, 742 F.2d 1028 (7th
Cir. 1984), and Florida Power and Light Co. v. Costle, 650
F.2d 579 (5th Cir. 1981), is therefore misplaced. In
Bethlehem Steel, the court ruled the EPA could not approve
part of a state’s proposed SIP while disapproving another in
a way that made the regulation incorporated into the SIP more
stringent than the state intended. That is not the case here.
Further, in Florida Power, that court held that the EPA could
not require the state to convert its state limitations on relief
into a federally enforceable SIP revision. Here the EPA